By the Court.
This action of contract resulted in a finding for the plaintiff. The defendant, on June 26, 1933, filed exceptions to rulings made at the trial. The plaintiff, on November 22, 1933, presented a motion to dismiss those exceptions under Rule 74 of the Superior Court (1932). That motion was denied on the following day on the ground that the clerk of the court had not sent the notice required by the rule. On February 28, 1934, the plaintiff filed a motion to dismiss the exceptions for want of prosecution and to enter judgment as if no exceptions had been filed. No notice of the denial of the first motion was sent to either party and the defendant had no knowledge of it until informed on February 28, 1934, by counsel for the plaintiff. See Rosenbush v. Westchester Fire Ins. Co. 227 Mass. 41, 43, 44. The second motion was granted subject to exception by the defendant.
There was no error of law in that action. The rule of court does not deprive the trial judge of power to dismiss exceptions after the expiration of three months from the *61time of being filed provided he finds that they have not been presented for allowance within a reasonable time. G. L. (Ter. Ed.) c. 231, § 114. Bath Iron Works, Ltd. v. Savage, 262 Mass. 123. Frank, petitioner, 213 Mass. 194. See Herbert v. G. E. Lothrop Theatres Co. 273 Mass. 462. The allowance of the motion imports the finding of facts necessary to that end. Griffin v. Griffin, 222 Mass. 218. Bullock, petitioner, 254 Mass. 14. See Richmond Co-operative Association, Inc. v. Gill, 285 Mass. 50.

Exceptions overruled.